DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 9, 11, 15-18, 20 and 32 are rejected under 35 U.S.C. 102(a)(1) (a)(2) as being anticipated by Meador (US 4087937).
Regarding claim 1, Meador discloses a pollinating device for pollinating crop plants grown in rows including pollen-bearing rows and pollen-receiving rows, the device comprising: a base (15, 16, 30 and 71) mountable on a carriage (tractor 14) for 
Regarding claim 4, Meador discloses wherein the at least one nozzle of the at least one pollination unit includes first and second nozzles (fig. 1, a 1st and 2nd nozzle is positioned on opposing sides of 10).
Regarding claim 5, Meador discloses at least one valve (56) operatively coupled to the first and second nozzles for selectively coupling one of the first and second nozzles to a source of blown air (col. 4, ll. 14-23, fig. 4).
Regarding claim 6, Meador discloses wherein the nozzle is movably mounted on the base (Col. 4, ll. 7-8, Hose 55 is flexible).
Regarding claim 9, Meador discloses a swing arm (horizontal outrigger 70) pivotably mounting the at least one pollination unit on the base (col. 5, ll. 1-9).
Regarding claim 11, Meador discloses a blower (35) operatively connected to the nozzle to provide blown air to the nozzle (col. 4, ll. 14-17).
Regarding claim 15, Meador discloses wherein the pollen-releasing apparatus comprises at least one rod extending at an oblique angle with respect to a direction of travel of the carriage (shaker 45 is a rod angled outward, with respect to a direction of travel of the carriage, fig. 1).
Regarding claim 16, Meador discloses wherein the at least one rod comprises a plurality of rods oriented generally parallel to one another (shaker rod 45 and opposing shaker rod 45, fig. 1).
Regarding claim 17, Meador discloses wherein the pollen-releasing apparatus comprises a crop guide assembly defining a guide passage for receiving crop plants extending generally parallel to a direction of travel of the carriage (flaps 41, col. 3, ll. 28-39, fig. 4).
Regarding claim 18, Meador discloses wherein the crop guide assembly is operatively aligned with the pollen-releasing apparatus to guide crop plants received in the guide passage so that the male flowers thereof contact the pollen releasing apparatus as the carriage travels along the rows of crop plants (col. 3, ll. 40-44, fig. 1).
Regarding claim 20, Meador teaches a device for pollinating crop plants grown in rows including pollen-bearing rows and pollen-receiving rows, the device comprising:
a base (15, 16, 30 and 71) mountable on a carriage (tractor 14) for traveling in a travel direction oriented parallel to the rows of crop plants, the base having a width and being configured for being mounted on the carriage such that the width is oriented transverse to the travel direction (col. 2, ll. 42-44); and a pollen blowing system comprising: at least one blower configured to provide blown air (35, col. 4, ll. 14-17).; and a plurality of nozzles mounted on the base at spaced apart positions along the width of the base 
Regarding claim 32, Meador teaches wherein the pollen-releasing apparatus is configured to release the pollen from the male flowers of the crop plants in said at least one of the pollen-bearing rows into an ambient environment around the crop plants in said at least one of the pollen-bearing rows (As shakers 45 whip the stalks pollen may be released into the ambient environment around the crop plants in the pollen-bearing rows prior to being blown through hoses 51 and 55); and wherein the at least one nozzle is configured to discharge air along the flow path to blow at least some of the pollen in the ambient environment to the pollen-receiving rows of crop plants (Hoses 51 and 55 are configured to discharge air from fan 35 along the flow path to blow some of the pollen in the ambient environment to the pollen-receiving rows of crop plants).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Meador. 
Regarding claim 2, Meador teaches wherein the base has a width oriented transverse to a direction of travel of the carriage when the base is mounted on the carriage such that the base extends laterally outward from the carriage (fig. 1), but fails to teach the device comprising a plurality of pollination units spaced apart along the width of the base. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a plurality of pollination units spaced apart along the width of the base, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case, providing a plurality of pollination units would allow the system to be used in various sized operations i.e. large and/or commercial operations.
Regarding claim 3, Meador teaches wherein the base has a width oriented transverse to a direction of travel of the carriage when the base is mounted on the carriage such that the base extends laterally outward from the carriage (fig. 1), but fails St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case, providing a plurality of pollination units would allow the system to be used in various sized operations i.e. large and/or commercial operations.
Regarding claim 12, Meador teaches the invention substantially as claimed but fails to teach wherein the blower is configured to provide the blown air to the nozzle such that the discharged air exits the nozzle at least at about 30 miles per hour. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the blower configured to provide the blown air discharged at about 30 miles per hour, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this case having the blower configured to discharge the blown air at about 30 miles per hour would allow the nozzles to be easily cleared and cleaned after use.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Meador in view of Sichuan (CN 102422807).
Regarding claim 10, Meador teaches the invention substantially as claimed but fails to teach wherein the nozzle comprises an air knife. However, Sichuan teaches a nozzle comprising an air knife (para. [0099]). It would have been obvious to one having .

Allowable Subject Matter
Claims 7, 8, 13, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that “the downward extending hoses 55 in Meador are not nozzles, as recited in Claim 1. Instead, the hoses 55 merely provide outlets (or chutes) for releasing the pollen from the manifolds 50 to the diffusers 60. The hoses 55 do not provide a jet or stream of air directing the pollen, or any other form of accelerated or sped up air (or other fluid), for example, as would be provided by (and discharged from) a nozzle (as recited). In short, the hoses 55 do not function or operate as nozzles, as required by independent Claim 1, and thus cannot be considered nozzles.” The Examiner disagrees. Paragraph 0004 of the specification discloses that a nozzle is configured to receive blown air from a blower and to discharge the blown air toward the crop plants and https://dictionary.cambridge.org defines a nozzle as a narrow piece attached to the end of a tube so that liquid or air can be directed in a .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONY E EVANS/Primary Examiner, Art Unit 3647